DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 6, the limitation “un-nesting the first basket of the first nestable basket set from the first basket of the second nestable basket set” is indefinite because it is unclear to which “first basket” of the second nestable basket set applicant is referring.  It is unclear if applicant is introducing an additional basket to the second nestable basket set, or if applicant is referring to the second basket of the second nestable basket set, as recited in claim 3.  In case applicant is introducing an additional basket to the second nestable basket set, then “the first basket of the second nestable basket set” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (4,770,300) in view of Kazimier (3,223,280) and Farid (US 2011/0272424).
Claim 1
Klein discloses a nestable basket storage system comprising a first basket set (10) comprising a first basket comprising a first wall (defined by sides 22 and ends 28) defining a perimeter of the first basket; an upper rim (36) proximate an upper side of the first wall and defining a first upper rim perimeter (40); a first base (12); and a lower rim (56) proximate a lower side of the first wall and adjoining the first wall and the first base, the lower rim defining a first lower rim perimeter (defined area around the lower rim), the first upper rim perimeter being greater than the first lower rim perimeter (see figure 6); and a first handle (42) attachable to the first basket.  Klein discloses the first handle is capable of being detached from the basket by the fact that the handle is attached to the basket by pins (53) inserted into a slots (60) (see column 3 lines 13-28); and a second basket (10’) set comprising a second basket comprising a second wall defining a perimeter of the second basket; an upper rim proximate an upper side of the second wall and defining a second upper rim perimeter; a second base; and a lower rim proximate a lower side of the second wall and adjoining the second wall and the second base, the lower rim defining a second lower rim perimeter, the second upper rim perimeter being greater than the second lower rim perimeter; and a second handle attachable to the first basket, wherein the basket of the first nestable basket set is nested in the basket of the second nestable basket set (see figure 7).  Klein discloses the second basket set is similar to the first basket set (column 1 lines 39-41 and column 3 lines 50-56).  Klein does not discloses the first and second baskets each including at least one drain hole disposed therein.  Klein does not explicitly disclose the first and second handles are detachable from the respective first and second baskets.  However, Kazimier discloses a basket (10) including at least one hole (30) in a base (12) disposed for saving material (see column 1 lines 70-71).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have the base with at least one hole to save material of the basket.  Regarding the handles being detachable form the first and second baskets, Farid discloses a basket (100) comprising a container portion (120) and a handle (138) removably attached to the container portion (see [0019]).  Farid discloses removing of the handle from a container not only is easier to store, stack, or ship, but also removal of the handle eliminates wasted space in shipping and/or storage of the containers (see [0004]).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the basket sets of Klein having the handles from the first and second baskets to be removable/detachable as taught by Farid not only for easier store, stack, or ship, but also removal of the handle eliminates wasted space in shipping and/or storage of the containers.
Claim 2
Klein further discloses the first lower rim perimeter and the second lower rim perimeter are substantially equal; and the first upper rim perimeter and the second upper rim perimeter are substantially equal (see figures 6 and 7).  Klein discloses the first and second baskets are similar to each other (see column 3 lines 50-56).   
Claim 3
Klein discloses a method of transporting nestable baskets comprising providing a first basket set (10) comprising a first basket comprising a first wall (defined by sides 22 and ends 28) defining a perimeter of the first basket; an upper rim (36) proximate an upper side of the first wall and defining a first upper rim perimeter (40); a first base (12); and a lower rim (56) proximate a lower side of the first wall and adjoining the first wall and the first base, the lower rim defining a first lower rim perimeter (defined area around the lower rim), the first upper rim perimeter being greater than the first lower rim perimeter (see figure 6); and a first handle (42) attachable to the first basket.  Klein discloses the first handle is capable of being detached from the basket by the fact that the handle is attached to the basket by pins (53) inserted into a slots (60) (see column 3 lines 13-28); and a second basket (10’) set comprising a second basket comprising a second wall defining a perimeter of the second basket; an upper rim proximate an upper side of the second wall and defining a second upper rim perimeter; a second base; and a lower rim proximate a lower side of the second wall and adjoining the second wall and the second base, the lower rim defining a second lower rim perimeter, the second upper rim perimeter being greater than the second lower rim perimeter; and a second handle attachable to the first basket, wherein the basket of the first nestable basket set is nested in the basket of the second nestable basket set, creating a nested basket system (see figure 7).  Klein discloses the second basket set is similar to the first basket set (column 1 lines 39-41 and column 3 lines 50-56).  Klein does not discloses the first and second baskets each including at least one drain hole disposed therein.  Klein does not explicitly disclose the first and second handles are detachable from the respective first and second baskets.  However, Kazimier discloses a basket (10) including at least one hole (30) in a base (12) disposed for saving material (see column 1 lines 70-71).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have the base with at least one hole to save material of the basket.  Regarding the handles being detachable form the first and second baskets, Farid discloses a basket (100) comprising a container portion (120) and a handle (138) removably attached to the container portion (see [0019]).  Farid discloses removing of the handle from a container not only is easier to store, stack, or ship, but also removal of the handle eliminates wasted space in shipping and/or storage of the containers (see [0004]).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the basket sets of Klein having the handles from the first and second baskets to be removable/detachable as taught by Farid not only for easier store, stack, or ship, but also removal of the handle eliminates wasted space in shipping and/or storage of the containers.
Claim 4
Klein further discloses transporting/moving the nested basket system to a destination (see column 1 lines 39-50).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (4,770,300), Kazimier (3,223,280) and Farid (US 2011/0272424) as applied to claim 4 above, and further in view of Niedzwiecki (US 7,861,888).
Claim 5
Klein as modified by Kazimier and Farid does not disclose separately packaging the first handle and the second handle together and apart from the nested basket system.  However, Niedzwiecki discloses a stackable stemware comprising an upper portion (20) and a lower portion (40), multiple upper portions are stacked together and packed separately from multiple lower portions (see figures 2 and 3).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the nestable baskets having the handles packaged separately from the baskets as taught by Niedzwiecki for better organization of the components of the basket sets.
Claims 6 and 7
Klein discloses nesting and un-nesting the first basket set from the second basket set (see figures 6 and 7).  Klein as modified by Kazimier and Farid discloses the handles being detachable from the baskets.  Klein, Kazimier, Farid, and Niedzwiecki does not disclose un-nesting the first basket of the first nestable basket set from the basket of the second nestable basket set; and attaching the first handle to the first basket of the first nestable basket set, and the second handle to the second basket of the second nestable basket set.  However, it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Klein, Kazimier, Farid, and Niedzwiecki attaching the handles to the baskets of the nestable basket sets after un-nesting the baskets to properly assemble the baskets for use.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (4,770,300), Kazimier (3,223,280) and Farid (US 2011/0272424) as applied to claim 3 above, and further in view of Peebles (3,392,874).
Klein does not disclose the second basket comprising at least one spacing tab disposed on the second wall and proximate top surface of the second base.  However, Peebles discloses nestable containers (10) including at least one spacing tab (12) disposed at a sidewall of the container, the spacing tab limits entry of one container into another (see figure 2 and column 1 lines 62-71).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the container of Klein including spacing tabs as taught by Peebles for limiting the entry of the bottom portion of one container into another when nesting together.  After Klein, Kazimier, Farid, and Niedzwiecki are modified including the spacing tab, a bottom surface of the first base abuts the at least one spacing tab.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736